Citation Nr: 1109445	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-00 362	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from February to August 1967.

This appeal to the Board of Veterans Appeals (Board) arises from a June 2008 rating action that denied service connection for bilateral hearing loss and tinnitus.

In August 2010, the appellant and his wife at the RO testified at a Board videoconference hearing before the undersigned Veterans Law Judge in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all notice and development action needed to render a fair decision on the claims on appeal has not been accomplished.

The appellant contends that he suffers from bilateral hearing loss and tinnitus as a result of acoustic trauma in basic training in 1967.  He asserts that he fired rifles without ear protection on numerous occasions as a participant in a special competitive rifle squad.  He and his wife gave testimony to that effect at the August 2010 Board hearing.

A review of the ACDUTRA medical records discloses that possible hearing loss was found on May 1967 examination.

Post-service September 1969 medical records for Reserve service noted the appellant's complaint of hearing loss in a report of medical history.

In April 1971, the appellant was awarded a commendation by Reserve service officers for participation in a team rifle competition.

May 2000 private hearing evaluation found bilateral sensorineural hearing loss.

In August 2010, a service comrade who was the appellant's superior officer in charge of a rifle team when the appellant was a member stated that he had known about the appellant's hearing loss for many years since the 1970s.

In August 2010, the appellant's wife stated that she recalled her husband's contemporaneous complaints of ringing in the ears and hearing problems after his return home from military basic training in July 1967.  She stated that he had complained about hearing problems after firing rounds of ammunition without wearing hearing protection.

Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain a VA audiological examination to obtain necessary medical information about the relationship, if any, between the appellant's reported inservice acoustic trauma and any current bilateral hearing loss and tinnitus prior to an appellate decision. 

The appellant is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the appellant fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.    
  
The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should arrange for the appellant to undergo a VA audiological examination to determine the relationship, if any, between his reported ACDUTRA acoustic trauma and any current bilateral hearing loss and tinnitus.  The entire claims folder must be made available to the examiner, and the examination report should include discussion of the appellant's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The examiner should specifically review the evidence in the claims folder, including the ACDUTRA and post-service records, and render opinions for the record as to whether, on the basis of the available evidence, it is at least as likely as not (i.e., there is at least a 50% probability), or it is not at least as likely as not (i.e., there is less than a 50% probability) that any currently-diagnosed bilateral hearing loss and tinnitus (a) had their onset during the appellant's ACDUTRA as a result of acoustic trauma therein, or (b) are directly related to any symptoms that the appellant identifies as having had during ACDUTRA that might not be reflected in the service medical records.

In reaching his opinions, the examiner should provide a detailed discussion of the appellant's documented medical history and assertions, and set forth the complete rationale for the conclusions and opinions reached in a printed (typewritten) report.  

2.  If the appellant fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the appellant fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
5.  If any benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

